DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 June 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “mechanism for retracting” in Claim 7; “mechanism for attaching” in Claim 13; “mechanism for working” in Claim 12; “mechanism for engaging” in Claim 8
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frenal (US 2018/0045373).
Regarding Claim 1, Frenal discloses a pressure relief device for a high-pressure compressed gas cylinder (Figure 1; Para 4). The device comprising: 
a fixed assembly (8 generally) configured to be fitted into an opening in the cylinder (3 within 2 in Figure 1), the fixed assembly comprising a bull plug (3) and a bleed valve (5); and 
a detachable assembly (6 generally in Figure 1) configured to be readily attached into and detached out from the fixed assembly (via 7; Figures 1 and 2), the detachable assembly comprising a valve stem (15) and a valve tee (the body 6), the valve stem configured to open the bleed valve to allow gas to escape from an interior of the cylinder through the fixed assembly and detachable assembly and out the valve tee (Para 49).  
Regarding Claim 21, Frenal discloses where the cylinder has a service pressure over 500 pounds per square inch (Para 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 10-12, 18-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenal (US 2018/0045373) in view of Hansen (US 2,739,612).
Regarding Claim 2, Frenal discloses where the bull plug comprising: a thread for engaging with a corresponding threaded wall of the opening in the cylinder (Para 43), the thread comprising a bottom surface and the bottom surface comprising a bottom opening (at the bottom of 3); 
a head (see Annotated Figure A) configured to facilitate rotation of the bull plug to screw and unscrew the fixed assembly into and out of the opening in the cylinder (seen in Figure 1; providing an area to hold to rotate to remove or insert), the head comprising a top surface and the top surface comprising a top opening (in which plug 22 sits; Figure 2); 
a bull plug cavity between the top opening and the bottom opening the flow path within the member 3), a mechanism for retracting the bleed valve away from contact with the valve seat (by moving shaft 15 along the axis A as shown in Figure 2 where the valve 5 moves downward off the seat) and unretracting the bleed valve into contact with the valve seat (by moving shaft 15 along the axis A as shown in Figure 2 where the valve 5 sits on the seat); and a mechanism for attaching the detachable assembly to the fixed assembly when the pressure evacuation device is in use (Figure 2 via the latch at 7).  
but fails to expressly disclose where the bull plug cavity comprising an upper bull plug cavity, a middle bull plug cavity that is narrower than the upper bull plug cavity, and a lower bull plug cavity that is narrower than the middle bull plug cavity and that forms a valve seat where the middle bull plug cavity and lower bull plug cavity meet, where a part of the bleed valve is located in the upper bull plug cavity and a part of the bleed valve is located in the middle bull plug cavity.
Hansen teaches a bull plug (10) comprising, a head (the right portion as seen in the orientation of Figure 3) comprising a top surface (the right distal surface as seen in the orientation of Figure 3) and the top surface comprising a top opening (16 generally); a bull plug cavity (where valve 17 sits) between the top opening and the bottom opening (13), the bull plug cavity comprising an upper bull plug cavity (see Annotated Figure B), a middle bull plug cavity that is narrower than the upper bull plug cavity (see Annotated Figure B), and a lower bull plug cavity that is narrower than the middle bull plug cavity (see Annotated Figure B) and that forms a valve seat where the middle bull plug cavity and lower bull plug cavity meet (15), where a part of the bleed valve is located in the upper bull plug cavity and a part of the bleed valve is located in the middle bull plug cavity (17; see Annotated Figure B); a mechanism for retracting the bleed valve away from contact with the valve seat and unretracting the bleed valve into contact with the valve seat (via 16 and 18; Figure 1); and a mechanism for attaching the detachable assembly to the fixed assembly when the pressure evacuation device is in use (via 24; Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frenal to incorporate the teachings of Hansen to provide for the bull plug cavity comprising an upper bull plug cavity, a middle bull plug cavity that is narrower than the upper bull plug cavity, and a lower bull plug cavity that is narrower than the middle bull plug cavity and that forms a valve seat where the middle bull plug cavity and lower bull plug cavity meet, where a part of the bleed valve is located in the upper bull plug cavity and a part of the bleed valve is located in the middle bull plug cavity.  Doing so would be combining prior art elements (the bull plug structure of Hansen with the valve assembly of Frenal) according to known methods to yield predictable results (to provide a means to secure the seat of the valve within the bull plug along the ledge formed by the change in diameter).


    PNG
    media_image1.png
    667
    962
    media_image1.png
    Greyscale

ANNOTATED FIGURE A


    PNG
    media_image2.png
    353
    557
    media_image2.png
    Greyscale
ANNOTATED FIGURE B
Regarding Claim 6, Hansen teaches the bleed valve (17) comprising: an inlet port (20); an outlet port (19); a tip which cooperatively mates with the valve seat (at the left as seen in the orientation of Figure 3); a mechanism for working cooperatively with the mechanism of the bull plug for retracting and unretracting the tip of the bleed valve from the valve seat (via threads at 16 and with the bleed valve; Figure 3); and a mechanism for engaging with the valve stem (18 which interacts with 37).  
Regarding Claim 10, Frenal teaches where valve tee further comprising: a top opening (see Annotated Figure A); a side opening (see Annotated Figure a); a bottom opening (see Annotated Figure A); a first tee cavity between the top opening and the bottom opening (through which the stem 15 extends); a second tee cavity between the first tee cavity and the side opening (11), where the valve stem comprises a top stem which extends above the top opening (and attaches to the lever), a middle stem which is located within the first tee cavity (see Annotated Figure A), and a bottom stem which extends below the bottom opening (see Annotated Figure A), and where there are gaps between the middle stem and the first tee cavity such that the valve stem can move vertically and rotationally within the first tee cavity and such that gas can move between the middle stem and the first tee cavity (from the tank 2; Figure 2).  
Regarding Claim 11, Frenal teaches a handle which engages with the top stem (see Annotated Figure A) but fails to expressly disclose where the handle engages with the top stem to facilitate rotation of the valve stem.  
Hansen teaches a handle (42) which engages with the top stem (see Annotated Figure C) to facilitate rotation of the valve stem (Figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frenal to incorporate the teachings of Hansen to provide for where the handle engages with the top stem to facilitate rotation of the valve stem.  Doing so would be combining prior art elements (the bull plug structure of Hansen with the valve assembly of Frenal) according to known methods to yield predictable results (to allow the bull plug to be rotationally removed from or installed into the fixed assembly).

    PNG
    media_image3.png
    517
    970
    media_image3.png
    Greyscale

ANNOTATED FIGURE C
Regarding Claim 12, Frenal discloses where valve tee (Annotated Figure A) further comprises: a mechanism (7 and 17) for working cooperatively with the mechanism of the bull plug for attaching the detachable assembly to the fixed assembly when the pressure evacuation device is in use (Figure 3).  
Regarding Claim 18, Frenal discloses where the valve tee further comprising: a hose connector (Annotated Figure A) around the side opening of the valve tee, the hose connector suitable for connecting a gas discharge hose (to allow the passage of fluid to the point of use; Para 49).  
Regarding Claim 19, Frenal teaches a method for removing compressed gas from a high pressure compressed gas cylinder (Figure 1; Para 4). The method comprising: 
attaching a detachable assembly (6 generally in Figure 1) into a fixed assembly (8 generally) on the cylinder (2 shown in Figure 1), where the detachable assembly comprises a valve tee (comprising the top, bottom and side opening of Annotated Figure A) and a valve stem (15), and 
where the fixed assembly fits inside an opening in the cylinder (shown in Figure 1) and comprises a cavity between the of the cylinder and the exterior of the cylinder (the flow path within the body 8 where the valve 5 sits) having a retractable bleed valve (5) inside the cavity (Figure 2); 
engaging the valve stem with the bleed valve (via 22 was seen in Figure 2); 
But fails to expressly disclose where the valve stem is rotatable, and rotating the valve stem to retract the bleed valve and allow the passage of gas from the cylinder through the cavity, into the valve tee, and out the valve tee; and rotating the valve stem to unretract the bleed valve and stop the passage of gas from the cylinder.
Hansen teaches where the valve stem is rotatable (36 generally), and rotating the valve stem to retract the bleed valve and allow the passage of gas from the cylinder through the cavity (Figure 1; via the interaction of 37 and 18; Col 2, line 69 – Col 3, line 2), into the valve tee (22 in Figure 2), and out the valve tee (out 33); and rotating the valve stem to unretract the bleed valve and stop the passage of gas from the cylinder (Figure 1; via the interaction of 37 and 18; Col 2, line 69 – Col 3, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frenal to incorporate the teachings of Hansen to provide for where the valve stem is rotatable, and rotating the valve stem to retract the bleed valve and allow the passage of gas from the cylinder through the cavity, into the valve tee, and out the valve tee; and rotating the valve stem to unretract the bleed valve and stop the passage of gas from the cylinder.  Doing so would be combining prior art elements according to known methods (combining the rotational valve stem and bull plug pairing of Hansen with the sliding valve stem and bull plug pairing of Frenal) to yield predictable results (to provide for a securely closed valve, such that bouncing or jolting would not inadvertently remove the bleed valve from it’s seat, thereby creating a more safe and secure valve seal of the tank).
Regarding Claim 23, Frenal discloses where the cylinder has a service pressure over 500 pounds per square inch (Para 4).  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenal (US 2018/0045373) in view of Aderholt et al (US 6,742,538).
Regarding Claim 3, Frenal discloses all essential elements of the current invention as discussed above but fails to expressly disclose where the bull plug is made of stainless steel, and where the bleed valve is made of stainless steel.  
Aderholt et al teaches a plug and valve (300 and 420 generally; where the plug 420 is filled with a destructible fuse metal that melts to allow fluid flow, thereby operating as a valve (Col 8, lines 22-30); Figure 8) where the plug and the valve are made from stainless steel (Col 8, lines 30-36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frenal to incorporate the teachings of Aderholt et al to provide for where the bull plug is made of stainless steel, and where the bleed valve is made of stainless steel.  Doing so would allow for a strong material with a low particle count, thereby allowing the passage of high purity gasses, as taught by Aderholt et al (Col 8, lines 30-36).
Claim(s) 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenal (US 2018/0045373) in view of Hansen (US 2,739,612) in further view of Boylan (US 2,438,776).
Regarding Claim 4, Frenal, as modified by Hansen, teach all essential elements of the current invention as discussed above except for where the mechanism of the bull plug for attaching the detachable assembly to the fixed assembly is also suitable for attaching a safety plug when the detachable assembly is not attached to the fixed assembly, where the safety plug prevents debris from entering the bull plug cavity, and where the safety plug provides a seal to prevent the flow of gas out of the cylinder.  
Boylan teaches a pressure evacuation device (Figures 2 and 4) with a fixed assembly (Figure 2) with a plug (generally at 4) with a safety plug (2) when the detachable assembly is not attached to the fixed assembly (Figure 2; and the detachable assembly shown attached in Figure 4), where the safety plug prevents debris from entering the bull plug cavity (Figure 2), and where the safety plug provides a seal (14) to prevent the flow of gas out of the cylinder (where the cylinder is disclosed by Frenal at 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frenal, as modified by Hansen, to incorporate the teachings of Boylan and provide for where the mechanism of the bull plug for attaching the detachable assembly to the fixed assembly is also suitable for attaching a safety plug when the detachable assembly is not attached to the fixed assembly, where the safety plug prevents debris from entering the bull plug cavity, and where the safety plug provides a seal to prevent the flow of gas out of the cylinder.  Doing so would allow the valve to be sealed from the environment, as taught by Boylan (Col 2, lines 44-46).
Regarding Claim 20, Frenal, as modified by Hansen, teach all essential elements of the current invention as discussed above except for where an initial step of removing a safety plug from the fixed assembly; and a final step of re-inserting the safety plug back into the fixed assembly.
Boylan teaches a pressure evacuation device (Figures 2 and 4) with a fixed assembly (Figure 2) with a plug (generally at 4) with a safety plug (2) when the detachable assembly is not attached to the fixed assembly (Figure 2; and the detachable assembly shown attached in Figure 4), where an initial step of removing a safety plug from the fixed assembly (Figure 4); and a final step of re-inserting the safety plug back into the fixed assembly (Figure 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frenal, as modified by Hansen, to incorporate the teachings of Boylan and provide for where an initial step of removing a safety plug from the fixed assembly; and a final step of re-inserting the safety plug back into the fixed assembly.  Doing so would allow the valve to be sealed from the environment, as taught by Boylan (Col 2, lines 44-46).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenal (US 2018/0045373) in view of Hansen (US 2,739,612) in further view of Aderholt et al (US 6,742,538).
Regarding Claim 5, Frenal, as modified by Hansen, teach all essential elements of the current invention as discussed above except where the bull plug comprising: a bottom surface on the head; an annular crevice on the bottom surface of the head; and a sealing ring in the annular crevice, such that when the bull plug is attached to the cylinder, the sealing ring prevents the flow of gas out of the cylinder.  
Aderholt et al teach where the bull plug (generally at 300) comprising: a bottom surface (see Annotated Figure D) on the head; an annular crevice on the bottom surface of the head (into which 14 sits as seen in Figures 6 and 8); and a sealing ring in the annular crevice (14), such that when the bull plug is attached to the cylinder, the sealing ring prevents the flow of gas out of the cylinder (Col 6, lines 55-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frenal, as modified by Hansen, to incorporate the teachings of Aderholt et al to provide for a bottom surface on the head; an annular crevice on the bottom surface of the head; and a sealing ring in the annular crevice, such that when the bull plug is attached to the cylinder, the sealing ring prevents the flow of gas out of the cylinder.  Doing so would allow for a seal between the plug and the cylinder, as taught by Aderholt et al (Col 6, lines 55-58).

    PNG
    media_image4.png
    163
    527
    media_image4.png
    Greyscale

ANNOTATED FIGURE D
Claims 7-9 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Frenal (US 2018/0045373) in view of Hansen (US 2,739,612).
Regarding Claim 7, Hansen teaches where the mechanism for working cooperatively with the mechanism of the bull plug for retracting and unretracting the tip of the bleed valve comprises threads on the walls which engage with threads on the outside of the bleed valve (Figure 3 where the threads on the walls at 16 interact with the bleed valve 17), where rotating the bleed valve one direction retracts the tip of the bleed valve away from contact with the valve seat (Figure 1), and where rotating the bleed valve the other direction unretracts the tip of the bleed valve bringing it into contact with the valve seat (Figure 3), but fails to disclose where the threads are on the walls of the middle bull plug cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided where the threads are on the walls of the middle bull plug cavity, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. By providing threads on the middle bull plug cavity, the range of motion of the bleed valve can be maintained, thereby allowing secure connection between the valve and it’s seat and protecting the threads by providing them in the middle of the cavity and not on an exterior or outer bore portion.
Regarding Claim 8, Hansen teaches all essential elements of the current invention as discussed above except where the mechanism for engaging the bleed valve with the valve stem comprises a cube-shaped opening in the top of the bleed valve which engages with a corresponding cube-shaped tip on the bottom of the valve stem.  
It would have been an obvious matter of design choice to provide for where the mechanism for engaging the bleed valve with the valve stem comprises a cube-shaped opening in the top of the bleed valve which engages with a corresponding cube-shaped tip on the bottom of the valve stem, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  Providing for a cube-shaped opening instead of the splined socket of Hansen would allow for the mating of arrangement of socket sets in addition to the valve stem, to allow for repair and replacement of the valve with a tool with a cube-shaped tip.
Regarding Claim 9, Hansen teaches where the bleed valve further comprises a head at the top of the bleed valve (see Annotated Figure B), the head being wider in diameter than the remainder of the bleed valve (see Annotated Figure B), where a valve stop (where the threads of the bore end at the middle bull plug cavity begins) is formed in the bull plug cavity where the upper bull plug cavity and middle bull plug cavity meet (see Annotated Figure B), but fails to expressly disclose where the head works cooperatively with the valve stop to limit vertical movement of the bleed valve.
It would have been an obvious matter of design choice to where the head works cooperatively with the valve stop to limit vertical movement of the bleed valve, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  By providing an interaction between the bleed valve head and the valve stop of the cavity will protect the valve seat by preventing overtightening of the bleed valve and therefore grinding the bleed valve into the seat and shortening the life of the valve.
Regarding Claims 27 and 28, Frenal, as modified by Hansen, teach all essential elements of the current invention except for where the opening in the cylinder is at least 0.75 inches in diameter or where the opening in the cylinder is at least 3 inches in diameter.  
It would have been an obvious matter of design choice to provide for where the opening in the cylinder is at least 0.75 inches in diameter or where the opening in the cylinder is at least 3 inches in diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Providing a change in size of the opening of the cylinder would allow for a greater sizes of cylinders or different inflow/outflow capacities of the cylinder.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenal (US 2018/0045373) in view of Hansen (US 2,739,612) in further view of Yocum (US 3,552,421).
Regarding Claim 13, Frenal, as modified by Hansen, teach all essential elements of the current invention as discussed above except where the valve tee further comprises: where the mechanism for working cooperatively with the mechanism of the bull plug for attaching the detachable assembly to the fixed assembly comprises a valve tee connector surrounding the bottom opening, the valve tee connectors comprising outside threads, where mechanism of the bull plug for attaching the detachable assembly to the fixed assembly comprises threads on the walls of the upper bull plug cavity, and where the threads of the valve tee connectors engage with the threads on the walls the upper bull plug cavity such that rotating the detachable assembly one direction attaches the detachable assembly to the fixed assembly and rotating the detachable assembly the other direction detaches the detachable assembly from the fixed assembly.  
Yocum teaches a valve assembly (Figure 1) where the valve tee (17) further comprises: where the mechanism for working cooperatively with the mechanism of the bull plug for attaching the detachable assembly to the fixed assembly comprises a valve tee connector surrounding the bottom opening (threads 18), the valve tee connectors comprising outside threads (18), where mechanism of the bull plug for attaching the detachable assembly to the fixed assembly comprises threads on the walls of the upper bull plug cavity (Figure 1; the threads within the bore 5), and where the threads of the valve tee connectors engage with the threads on the walls the upper bull plug cavity such that rotating the detachable assembly one direction attaches the detachable assembly to the fixed assembly and rotating the detachable assembly the other direction detaches the detachable assembly from the fixed assembly (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frenal, as modified by Hansen, to incorporate the teachings of Yocum to provide for where the valve tee further comprises: where the mechanism for working cooperatively with the mechanism of the bull plug for attaching the detachable assembly to the fixed assembly comprises a valve tee connector surrounding the bottom opening, the valve tee connectors comprising outside threads, where mechanism of the bull plug for attaching the detachable assembly to the fixed assembly comprises threads on the walls of the upper bull plug cavity, and where the threads of the valve tee connectors engage with the threads on the walls the upper bull plug cavity such that rotating the detachable assembly one direction attaches the detachable assembly to the fixed assembly and rotating the detachable assembly the other direction detaches the detachable assembly from the fixed assembly.  Doing so would be combining prior art elements according to known methods (providing the threaded connection of Yocum for the snap connection of Frenal) to yield predictable results (to provide a secure connection between the valve tee and the bull plug that is secure and not prone to disconnection based on pressure applied to the valve tee or the bull plug).
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Frenal (US 2018/0045373).
Regarding Claims 25 and 26, Frenal discloses all essential elements of the current invention except for where the opening in the cylinder is at least 0.75 inches in diameter or where the opening in the cylinder is at least 3 inches in diameter.  
It would have been an obvious matter of design choice to provide for where the opening in the cylinder is at least 0.75 inches in diameter or where the opening in the cylinder is at least 3 inches in diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Providing a change in size of the opening of the cylinder would allow for a greater sizes of cylinders or different inflow/outflow capacities of the cylinder.
Allowable Subject Matter
Claim 14-17, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ligonesche et al (US 2020/0256516).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753